NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MACK A. BETTS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1733
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00050-CFL, Judge Charles F.
Lettow.
               ______________________

                 Decided: July 8, 2016
                ______________________

   MACK A. BETTS, Detroit, MI, pro se.

    DEVIN ANDREW WOLAK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., ALLISON KIDD-MILLER.
                ______________________
2                                              BETTS   v. US



Before PROST, Chief Judge, BRYSON and WALLACH, Circuit
                        Judges.
PER CURIAM.
     Mack Betts appeals the dismissal of his complaint for
lack of subject matter jurisdiction by the U.S. Court of
Federal Claims. For the reasons discussed below, we
affirm.
                      BACKGROUND
    On December 28, 2015, Mr. Betts filed a complaint
with the Court of Federal Claims seeking review of his
“Request for Benefits for Nine Dependents.” Appellee’s
App. 3. Mr. Betts’s request was based on a workplace
injury and a subsequent denial of benefits in an action
Mr. Betts brought against his employer at the Michigan
Compensation Appellate Commission.
    The Court of Federal Claims dismissed Mr. Betts’s re-
quest for lack of subject matter jurisdiction because the
United States was not a party to the dispute. The Court
of Federal Claims also declined to transfer the case to
another federal court because no federal court would have
jurisdiction under the Rooker-Feldman doctrine.
    Mr. Betts subsequently filed this appeal and seeks an
order for payment to compensate for the time he lost from
work while injured.
                       DISCUSSION
    We review the legal question of subject matter juris-
diction de novo, without deference to the Court of Federal
Claims. Smith v. United States, 709 F.3d 1114, 1115
(Fed. Cir. 2013). We review decisions not to transfer a
case under 28 U.S.C. § 1631 for an abuse of discretion.
Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
1338, 1342 (Fed. Cir. 2008).
BETTS   v. US                                              3



                              I
    Unlike other federal courts, the jurisdiction of the
Court of Federal Claims is limited by statute to “money
judgments in suits brought for relief against the United
States.” United States v. Sherwood, 312 U.S. 584 (1941).
That is, there is no jurisdiction over claims against pri-
vate parties.
    Here, Mr. Betts’s complaint is not against the United
States; it is against his employer. Consequently, the
Court of Federal Claims does not have jurisdiction over
Mr. Betts’s case. The Court of Federal Claims did not err
in this determination.
                             II
    When a case has been filed in a federal court that does
not have jurisdiction, that court may, in its discretion,
transfer that case to any federal court where jurisdiction
would be proper “if it is in the interest of justice.” See 28
U.S.C. § 1631. For a transfer to be in the “interests of
justice,” there must be jurisdiction in another federal
court. See id; Hoffman v. Blaski, 363 U.S. 335, 343
(1960).
     In this case, the Court of Federal Claims determined
that there would be no jurisdiction over Mr. Betts’s claims
in any federal court under the Rooker-Feldman doctrine.
Named for two Supreme Court cases, the doctrine holds
that federal courts are without subject matter jurisdiction
when four conditions are met: (1) the case is brought by
an unsuccessful party in a state court action; (2) the
plaintiff complains of injuries caused by the state court
judgment; (3) the state court case terminated before
litigation started in federal court; and (4) the unsuccessful
party requests that the federal court review and reject the
state court judgment. Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 283 (2005).
4                                               BETTS   v. US



    We agree with the Court of Federal Claims that all
four conditions are met. First, Mr. Betts initially brought
suit against his employer in Michigan state court. Sec-
ond, Mr. Betts seeks compensation based on the state
court’s denial of benefits. Third, the state court made its
decision before Mr. Betts filed his complaint at the Court
of Federal Claims. Finally, Mr. Betts requests that the
Court of Federal Claims review and reject that decision.
    Because the conditions for the Rooker-Feldman doc-
trine are met, no federal court would have subject matter
jurisdiction over Mr. Betts’s complaint. Therefore, the
Court of Federal Claims did not abuse its discretion in
declining to transfer Mr. Betts’s case under 28 U.S.C.
§ 1631.
                       CONCLUSION
    For the foregoing reasons, we affirm the dismissal of
Mr. Betts’s case for lack of subject matter jurisdiction.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.